Rtjgg, C.J.
This is a libel for divorce by a husband against his wife, and a petition for separate support by the wife against the husband. The cases were tried together on the merits. The judge of probate found as a fact that the wife had been guilty of cruel and abusive conduct and ordered a decree in favor of the husband in each case. The reported facts amply support this conclusion, and, the evidence not being reported, it will not be disturbed.
The argument of the wife that the libellant condoned her marital offences cannot be supported. The finding upon this point is: “I further find that title to the home was in the libellant; that said libellant and libellee lived separately in said home; that the libellant was a weak, debilitated old man; that his wife was healthy, robust and vigorous; that the libellant remained in his own home after the October assault [the last assault relied upon] because he was in poor health and emaciated and had no other place to go. I further find upon the evidence that the libellant, by remaining in his home, did not condone the cruel and abusive treatment on the part of the libellee.” “Condonation is a state of mind to be determined upon all the evidence, including rational inferences.” Drew v. Drew, 250 Mass. 41, 45. It commonly is a question of fact. A finding by the tribunal hearing oral testimony will not be disturbed unless it is plainly wrong. There are here no facts inconsistent with the general finding. Gardner v. Gardner, 2 Gray, 434, 440, 442. Cumming v. Cumming, 135 Mass. 386. Smith v. Smith, 154 Mass. 262. Osborn v. Osborn, 174 Mass. 399.
*28The acts of cruelty occurred in the years 1920,1923, and 1924. The libel was dated October 10, 1924, and served on the libellee on January 27, 1925. This delay in bringing the libel does not bar its maintenance.
The requests for rulings were denied rightly.

Decrees affirmed.